Title: To James Madison from George W. Erving, 8 June 1804 (Abstract)
From: Erving, George W.
To: Madison, James


8 June 1804, London. No. 35. “The Vessel Resolution, built at Norwich Register No. 5 Richard Shipley late Master owned by Alphons Dunham & Jonathan Clark of Boston Samuel Ham of Portsmouth and Benjamin Connor of Exeter in New Hampshire arrived here on the 10th. of February from the River La Plata. One of the owners (Ham) now here, has endeavoured to sell this Vessel but on account of the late regulations which prohibit the Transfer of her papers, has not been able to find a purchaser, & has therefore appointed his Brother William Ham Master, and has taken his Clearance for St. Ubes. It is my duty to report to you that I have been informed that this Vessel since her last departure from the United States and previous to her arrival in South America has been engaged in the Slave Trade.”
